Case: 15-60269      Document: 00513714508         Page: 1    Date Filed: 10/12/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 15-60269
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                       October 12, 2016
                                                                           Lyle W. Cayce
RANDY DALE JACKSON,                                                             Clerk


                                                 Plaintiff-Appellant

v.

JOHN HOCHBERG; LOREZNO CABE; A. BROWN; MS. TILLIS; JOHN JOE,
MDOC Personnel Correctional Officer; EARNEST LEE,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                              USDC No. 4:14-CV-89


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Randy Dale Jackson, Mississippi prisoner # R8899, filed a 42 U.S.C.
§ 1983 complaint alleging that the defendants used excessive force by forcing
him to lay face down on a dirty gym floor and abrading and bruising his skin
by placing him in overly tight handcuffs in the wake of a riot in the prison gym.
He further alleged that the medical staff denied him treatment for his injuries.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60269     Document: 00513714508      Page: 2   Date Filed: 10/12/2016


                                  No. 15-60269

      The district court dismissed the complaint as frivolous, determining that
Jackson failed to state a claim for excessive force or deliberate indifference to
his medical needs. Accordingly, our review is de novo. E.g., Geiger v. Jowers,
404 F.3d 371, 373 (5th Cir. 2005). A claim is “frivolous if it does not have an
arguable basis in fact or law.” Brewster v. Dretke, 587 F.3d 764, 767 (5th Cir.
2009). To determine if a complaint fails to state a claim, our court applies the
same standard of review applicable to dismissals made pursuant to Federal
Rule of Civil Procedure 12(b)(6), and will uphold a dismissal if, “taking the
plaintiff's allegations as true, it appears that no relief could be granted based
on the plaintiff's alleged facts.” Samford v. Dretke, 562 F.3d 674, 678 (5th Cir.
2009) (quoting Harris v. Hegmann, 198 F.3d 153, 156 (5th Cir. 1999)); see also
28 U.S.C. § 1915(e)(2)(B).
      On appeal, Jackson argues that the district court erred by dismissing his
excessive force and medical claims. He also argues that the magistrate judge
was biased against him.
      Jackson fails to show that the district court erred in dismissing his
excessive force claim. In analyzing an excessive force claim, this court looks at
the extent of the injuries as well as “the need for application of force, the
relationship between that need and the amount of force used, the threat
reasonably perceived by the responsible officials, and any efforts made to
temper the severity of a forceful response.” Hudson v. McMillian, 503 U.S. 1,
7 (1992). Jackson’s own recitation of events demonstrates that there was
unrest between rival gangs in the prison, which resulted in a riot in the gym.
At least one inmate was stabbed during the melee, and the violence was such
that riot guns and chemical agents were needed to restore order. As part of
their efforts to restore order and ensure the safety of prisoners, the correctional
officers separated and handcuffed the inmates, including inmates like Jackson,



                                        2
    Case: 15-60269     Document: 00513714508      Page: 3   Date Filed: 10/12/2016


                                  No. 15-60269

who had not been directly involved in the riot. Under the circumstances, the
force used was applied in a good faith effort to restore discipline rather than
maliciously or sadistically to cause harm. See id.
      Jackson likewise fails to show that the district court erred by dismissing
his claim regarding the denial of medical care. Jackson alleges that he suffered
pain, abrasions, and bruises as a result of the handcuffing. These minor
injuries did not present an excessive risk to Jackson’s safety. See Farmer v.
Brennan, 511 U.S. 825, 837 (1994). Moreover, Jackson did not suffer any
lasting harm as a result of these injuries. As such, he has not demonstrated
that he had serious medical needs. See Wilson v. Seiter, 501 U.S. 294, 297
(1991).
      Jackson’s claim of judicial bias against the magistrate judge is based on
his contention that the ruling ignored the facts and the law in rejecting his
claims. Adverse judicial rulings alone are generally insufficient to establish
judicial bias. See Liteky v. United States, 510 U.S. 540, 555 (1994). Nothing in
the record supports a claim of judicial bias on the part of the magistrate judge.
See id.
      The appeal is without arguable merit and is therefore dismissed as
frivolous.   See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).           Our
dismissal of Jackson’s appeal as frivolous, and the district court’s dismissal of
his complaint as frivolous for failure to state a claim, count as two strikes for
purposes of 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 388
(5th Cir. 1996). Our prior dismissal of Jackson’s appeal as frivolous in Jackson
v. Waller, 608 F. App’x 245, 245-46 (5th Cir. 2015), also counts as a strike. See
id. Thus, Jackson has accumulated three strikes, and he is prohibited from
proceeding IFP in any civil action or appeal that is filed while he is incarcerated




                                        3
    Case: 15-60269     Document: 00513714508      Page: 4   Date Filed: 10/12/2016


                                  No. 15-60269

or detained in any facility unless he is under imminent danger of serious
physical injury. See § 1915(g).
      Jackson is WARNED that future frivolous, repetitive, or otherwise
abusive filings will result in the imposition of sanctions, including dismissal,
monetary sanctions, and restrictions on his ability to file pleadings in this court
or any court subject to this court’s jurisdiction. See Coughlan v. Starkey, 852
F.2d 806, 817 n.21 (5th Cir. 1988). Jackson is advised to review any pending
appeals and actions and move to dismiss any that are frivolous, repetitive, or
otherwise abusive.
      APPEAL DISMISSED AS FRIVOLOUS; 28 U.S.C. § 1915(e) BAR
IMPOSED; SANCTION WARNING ISSUED.




                                        4